Per Curiam.

Trials by record are to be brought on by notice, in the same manner as cases for argument.[1]

 The New York Code of Procedure (secs. 252 and 256) provides: An issue of law must be tried by the court, unless it be referred, as provided in sections 210 and 211. An issue of fact, in an action for the recovery of money only, or of specific real or personal property, or for a divorce from the marriage contract on the ground of adultery, must be tried by a jury, unless a jury trial be waived as provided in section 266, or a reference be ordered as provided in sections 210 and 211.
At any time after issue, and at least ten days before the court, either party may give notice of trial. The party giving the notice shall furnish the clerk at least four days before the court with a note of the issue containing the title of the action, the names of the attorneys and the time when the last pleading was served; and the clerk shall thereupon enter the cause upon the calendar, according to the date of the issue.